           Case 2:20-cv-02291-GJP Document 6 Filed 07/23/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SHEET METAL WORKERS’
 HEALTH & WELFARE FUND                                   CIVIL ACTION
 OF LOCAL NO. 19, et al.,                                NO. 20-2291
                    Plaintiffs,

               v.

 INVISION SIGN LLC
                  Defendant.



                                       ORDER

      AND NOW, this 23rd day of July 2020, upon consideration of Plaintiffs’ Motion

for Default Judgment (ECF No. 4), it is ORDERED that:

      1.      Plaintiffs’ Motion is GRANTED as to liability only; and

      2.      Plaintiffs’ Motion is DENIED without prejudice with respect to the

              requested damages, attorneys’ fees and costs.

      Plaintiffs may renew their motion for damages, attorneys’ fees and costs by filing

a supplemental brief and supporting documentary evidence on or before Monday,

August 3, 2020. The Clerk of Court is DIRECTED to defer entering judgment on

Plaintiffs’ claims pending the Court’s computation of the appropriate amount of the

judgment.

                                                      BY THE COURT:


                                                       /s/ Gerald J. Pappert
                                                      ________________________
                                                      GERALD J. PAPPERT, J.
